Citation Nr: 1444360	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for service-connected hypertensive cardiovascular disease associated with essential hypertension.

2.  Entitlement to an increased evaluation in excess of 10 percent for service-connected essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran testified at a video conference hearing before the Board in September 2013.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA paperless claims file revealed copies of VA outpatient treatment records dated February 2007 to March 2013 and a copy of the September 2013 Board hearing transcript.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Although the Veteran previously raised this issue in a claim for TDIU, the RO denied such entitlement in a June 2012 rating decision.  The Veteran did not submit a notice of disagreement or otherwise attempt to perfect an appeal with regard to that rating decision, nor has he advanced any new assertions that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  As of this writing, the Board finds that this issue has not been raised by the record and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran was provided a VA examination in May 2010.  At this examination, the Veteran complained of chest pains with associated dizziness during flare-ups.  The Veteran also reported fatigue and dyspnea on moderate exertion.  Stress test revealed a metabolic equivalent (MET) of 5 to 7.  Echocardiogram revealed a left ventricular hypertrophy and an ejection fraction of greater than 50 percent.  The Veteran's blood pressure readings were 162/100 mmHg, 160/100 mmHg, and 160/100 mmHg.  It was noted that the Veteran experienced chest pain and shortness of breath upon climbing stairs and carrying heavy objects.

The Veteran was provided with an additional VA examination in March 2013.  It was noted that the Veteran had experienced 1 to 3 cardiac arrhythmias in the past 12 months.  The Veteran had also been hospitalized in 2010 for an isolated blood pressure reading of 170/130 mmHg.  Upon examination, the Veteran's blood pressure was 160/80 mmHg.  Echocardiogram revealed a left ventricular hypertrophy and an ejection fraction of greater than 50 percent.  Stress test interview indicated a MET of greater than 3 to 5.  However, it was noted that a previous stress test had shown a MET of 2.6.  The examiner explained that the low MET score was reflective of a combination of the Veteran's heart problems and pulmonary problems.  As such, he opined that the ejection fraction score was a more accurate reflection of the Veteran's heart problem in isolation.

Although the May 2010 and March 2013 VA examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

At the September 2013 Board hearing as well as in private treatment records showing the development of an eye hemorrhage related to his hypertension, the Veteran has reported worsening symptoms since the March 2013 VA examination, to include symptoms of increased chest pain 4 to 5 times per month requiring nitroglycerine, increased frequency of pain resulting in only being able to walk 100 meters, in addition to having to take multiple different medications to control his high blood pressure.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's hypertensive cardiovascular disease and hypertension.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Provide the Veteran an appropriate VA examination to determine the current severity of the Veteran's hypertensive cardiovascular disease and hypertension. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should take account of the Veteran's lay statements, to include such statements describing symptoms of increased chest pain 4 to 5 times per month requiring nitroglycerine, increased frequency of pain resulting in only being able to walk 100 meters, in addition to having to take multiple different medications to control his high blood pressure.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



